Citation Nr: 1718832	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  10-00 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to January 30, 2006 for the grant of service connection for sleep apnea.

2.  Entitlement to an effective date prior to January 30, 2006 for the grant of service connection for degenerative disc disease of the lumbar spine (herein low back disability).

3.  Entitlement to an effective date prior to January 30, 2006 for the grant of service connection for osteoarthritis, right knee (herein right knee disability).

4.  Entitlement to an effective date prior to August 13, 2012 for the grant of service connection for radiculopathy of the right lower extremity.

5.  Entitlement to an effective date prior to August 13, 2012 for the grant of service connection for radiculopathy of the left lower extremity.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to October 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center, which granted entitlement to service connection and assigned the effective dates for the disabilities as noted on the title page.

In December 2014, the Board remanded the claims on appeal for the issuance of a Statement of the Case (SOC), pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC was issued in April 2016 and thus there has been substantial compliance with the December 2014 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the Veteran did not submit a substantive appeal, via a VA Form 9 or otherwise, following the April 2016 SOC.  VA, however, sent the Veteran two letters, one in April 2016 from the Agency of Original Jurisdiction (AOJ) and one in April 2017 from the Board, that informed the Veteran that his appeal was being returned to the Board and that his appeal had been returned to the Board.  As such, based on VA's letters to the Veteran informing him about the status of his appeal, the Board concludes that these issues are properly before the Board at this time.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (stating that "[i]f VA treats an appeal as if it is timely filed, a veteran is entitled to expect that VA means what it says").  
Subsequent to the SOC issued in April 2016, additional documents submitted by the Veteran were associated with the Veteran's claims file.  To the extent that any of the received documents are considered evidence, the Veteran is presumed to have filed his substantive appeal sometime after the April 2016 SOC (as he did not actually file one) and this evidence is therefore subject to initial review by the Board because the Veteran did not request in writing that the AOJ initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).

The Board notes that various statements and documents submitted by the Veteran subsequent to the April 2016 SOC did not relate to the claims currently before the Board.  Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by the Secretary, which is available online or at the local Regional Office (RO).  The Veteran is advised that if he wishes to open a claim, he may do so using the prescribed form either in person or online (https://www.ebenefits.va.gov/ebenefits/).


FINDINGS OF FACT

1.  Communication from the Veteran's representative received by VA on October 26, 2005, but no earlier, indicated an intent to apply for entitlement to service connection for sleep apnea, a low back disability and a right knee disability.

2.  The facts found indicated that the first chronic manifestations sufficient to identify the disease entity of radiculopathy during the relevant appeal period were during the VA examination conducted on August 13, 2012.


CONCLUSIONS OF LAW

1.  The criteria for earlier effective dates of October 26, 2005, but no earlier, for the grant of service connection for sleep apnea, a low back disability and a right knee disability have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria for an effective date prior to August 13, 2012 for the grant of entitlement to service connection for radiculopathy of the lower extremities have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist 

VA has a duty to notify and duty to assist a veteran in the claims process.

With respect to the earlier effective date claims on appeal, these appeals arise from the Veteran's disagreement with the initial effective date assigned following the grant of entitlement to service connection.  Once entitlement to service connection is granted, the claim is substantiated and any defect in notice is not presumed prejudicial, but must be demonstrated by the Veteran.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such prejudice has not been alleged or demonstrated in this case.  In any event, the Veteran was provided with adequate notice during the appeal period by multiple March 2006 letters prior to the February 2013 rating decision on appeal.

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are VA treatment records, private medical records and Social Security Administration (SSA) records.  During the course of the Veteran's claims for entitlement to service connection, various VA Form 21-4142s (Authorization and Consent to Release Information to the VA) were submitted and of record are extensive private medical records, obtained by VA's request, submitted by the Veteran and as part of SSA records.  It does not appear that records were requested from all medical professionals who were identified on VA Form 21-4142s that were submitted, as forms dated in March 2006 and July 2006 identified Dr. A.O. or Dr. W.W. as treating the Veteran for his back and it does not appear that any records were requested for these providers.  With respect to the earlier effective date claims on appeal, no private treatment records were reported to be outstanding or relevant.  As such, and in light of the other extensive medical records of record, the Board concludes that the duty to assist has been met.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2016).  In this case, the Veteran was provided with multiple VA examinations throughout the appeal period with respect to various disabilities.  Overall, the Board finds the VA examination reports to be thorough, complete and sufficient bases upon which to reach a decision on the claims on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).

As noted in the Introduction, the Veteran's claims were previously remanded by the Board and the Board finds that there has been substantial compliance with the relevant remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues on appeal.

II.  Legal Criteria

The effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  See 38 U.S.C.A. § 5110(a) (West 2014); see also 38 C.F.R. § 3.400 (2016).

The regulation in effect as applicable in this case (the regulation was subsequently amended effective March 2015) defined a "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2005).  With regard to informal claims, the regulation in effect as applicable in this case (the regulation was also subsequently amended effective March 2015) stated that "[a]ny communication or action, indicating intent to apply for one or more benefits under the laws administered by the [VA]...may be considered an informal claim.  Such informal claim must identify the benefit sought."  See 38 C.F.R. § 3.155(a) (2005).

III.  Sleep Apnea, Low Back Disability and Right Knee Disability

The February 2013 rating decision on appeal granted entitlement to service connection for sleep apnea, a low back disability and a right knee disability and assigned an effective date of January 30, 2006.  The rating decision noted that "[w]e have granted service connection effective January 30, 2006, which is the date that we received your original claim for benefits."  Entitlement to service connection was granted, essentially, on a direct basis as a result of positive August 2012 VA opinions.

The Board notes that of record is a VA Form 21-526 (Veteran's Application for Compensation and/or Pension) dated as received by VA January 30, 2006, on which the Veteran referenced disabilities claimed of the back, respiratory and right knee.  

The Veteran has contended that he submitted his initial claim prior to the currently assigned January 30, 2006 effective date.  In this regard, in his September 2013 notice of disagreement (NOD), the Veteran stated that "I am writ[]ing this to show I was not paid back to when I first put my claim in 10-4-05."   Also submitted was another statement that "you said January 30, 2006 was my first claim, however I send in my first claim 10-04-05, here is where it was sent to."  This statement was on the same page of a photocopy of a return receipt form from the U.S. Postal Service.  This form noted that an article was addressed to the DAV (the Veteran's prior representative) at the VA RO in Atlanta, Georgia.  A date of delivery was noted of October 4, 2005, with a stamp that it was received by "VARO 316," which is a reference to the Atlanta, Georgia RO.   

Also of record is a document from DAV (on letterhead with an address of the Atlanta VA RO office) dated October 11, 2005, with a label of to the Atlanta VA RO.  This documented stated that "the [V]eteran is claiming entitlement to service connection for back condition, bronchitis, right knee injury."  It was noted that "[a]ttached for consideration are...service medical records."  There is no date stamp on this DAV document.  A service treatment record (STR) of record included a date stamp of October 26, 2005.  

As noted, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  See 38 U.S.C.A. § 5110(a) (West 2014).  Reviewing the evidence above, the Board finds that the document from DAV dated October 11, 2005 indicated an intent to apply for entitlement to service connection for sleep apnea, a low back disability and a right knee disability (with respect to sleep apnea, while the DAV document referenced bronchitis, the AOJ characterized the claim in the February 2013 rating decision as "[s]ervice connection for sleep apnea (claimed as bronchitis/respiratory condition)").  

The crucial issue is what date this document was received.  As noted, the document did not contain a VA date stamp.  Reviewing the entirety of the evidence of record, the Board finds that this document was received by VA on October 26, 2005.  As noted, the Veteran submitted a photocopy of a return receipt form from the U.S. Postal Service that indicated that he sent mail to the DAV at the Atlanta VA RO that was received on October 4, 2005.  In addition, while the document from DAV dated October 11, 2005 did not itself contain a date stamp, it referenced that attached were STRs and as noted, a STR of record included a date stamp of October 26, 2005.  Based on these circumstances, the Board finds that it is reasonable to conclude that, lacking evidence to the contrary in the form of a date stamp, the document from DAV dated October 11, 2005 that indicated an intent to apply for service connection was received by VA on October 26, 2005.  As such, entitlement to an earlier effective date of this date of claim is warranted.

The Board also finds that an effective date earlier than October 26, 2005 is not warranted, as no communication received by VA from the Veteran (or his representative) indicated an intent to apply for entitlement to service connection.  The Board acknowledges the Veteran's argument and the evidence submitted of a photocopy of a return receipt form from the U.S. Postal Service, which noted that an article was addressed to the DAV (the Veteran's then representative) at the VA RO in Atlanta, Georgia.  As noted, this evidence was addressed to DAV and not the VA RO.  In addition, there is no indication from this document as to what specifically the Veteran sent to DAV, to include reference to an intent to apply for service connection for any particular disabilities (i.e., identification of the benefit sought).  As such, on the basis of this document, the Board cannot conclude that communication received by VA from the Veteran (or his representative) indicated an intent to apply for entitlement to service connection.

The Board notes that even if an effective date of October 4, 2005 were granted, the Veteran would not be entitlement to payment of monetary benefits earlier than on the basis of the newly assigned effective date of October 26, 2005, as payment of monetary benefits from either effective date would begin November 1, 2005.  See 38 U.S.C.A. § 5111 (West 2014) (stating that "payment of monetary benefits based on an award...may not be made to an individual for any period before the first day of the calendar month following the month in which the award...became effective").

In sum, the Board finds that communication from the Veteran's representative received by VA on October 26, 2005, but no earlier, indicated an intent to apply for entitlement to service connection for sleep apnea, a low back disability and a right knee disability.  The Board thus concludes that the criteria for earlier effective dates of October 26, 2005, but no earlier, for the grant of service connection for sleep apnea, a low back disability and a right knee disability have been met and to this extent the Veteran's claims are granted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).
    

IV.  Radiculopathy of the Lower Extremities

The Board shall address this issue in the alternative.

First, the general rule and law is that there must be a claim and the claim must identify the benefit sought.  38 U.S.C.A. § 5110.  Here, a specific claim, identifying radiculopathy as the benefit sought, was not received prior to August 13, 2012.   Therefore, an effective date prior to August 13, 2012 is not warranted.  Here, the AOJ identified a potential benefit and raised the issue on its own motion.

In the alternative. the February 2013 rating decision granted entitlement to service connection for radiculopathy of the lower extremities and assigned effective dates of August 13, 2012.  The rating decision noted that this "is the date of your current VA examination which showed a diagnosis of radiculopathy."  

The rating decision noted that service connection was granted secondary to the Veteran's service-connected low back disability.  The Veteran's low back disability is rated under Diagnostic Code 5242.  Pursuant to this Diagnostic Code, disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula, disabilities are rated "[w]ith or without symptoms such as pain (wh[e]ther or not it radiates)."  In addition, Note (1) under the General Formula instructs to "[e]valuate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code."     

As noted, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  See 38 U.S.C.A. § 5110(a) (West 2014).  In this case, the date of claim can be considered the date of claim for the Veteran's claim for entitlement to service connection for a low back disability, which as outlined above was October 26, 2005.  This is because pursuant to Note (1) of the General Formula, any associated objective neurologic abnormalities, which includes radiculopathy, can be considered as part of a claim for a disability rated under the General Formula.  With the date of claim of October 26, 2005, the determinative issue therefore is when the facts found during the appeal period indicated chronic manifestations sufficient to identify the disease entity of radiculopathy.

As to this determinative issue, the Board finds that the facts found indicated that the first chronic manifestations sufficient to identify the disease entity of radiculopathy during the relevant appeal period were during the VA examination conducted on August 13, 2012.  On this date the Veteran was afforded a VA examination and a Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ) was completed.  Under the medical history section, it was noted that the Veteran reported left leg pain and "left anterior foot area numbness."  Upon sensory examination, it was noted that there was decreased sensation in the left thigh/knee and bilaterally in the lower leg/ankle and foot/toes.  The DBQ noted that the Veteran had radicular pain or any other signs or symptoms due to radiculopathy.  As to the left lower extremity, moderate constant pain, moderate intermittent pain, mild paresthesias and/or dysesthesias and mild numbness were noted.  As to the right lower extremity, moderate paresthesias and/or dysesthesias and moderate numbness were noted.  It was noted that the nerve root involved was the sciatic nerve bilaterally.  The severity of radiculopathy was noted to be mild bilaterally.

Upon review of the evidence, the August 13, 2012 DBQ was the first documentation of chronic manifestations sufficient to identify the disease entity of radiculopathy during the relevant appeal period.  In this regard, the Board notes that earlier records referenced lower extremity symptomatology and prior to the appeal period there were some references to left lower extremity radiculopathy.  

For example, the Veteran was afforded a VA examination in December 2006 for his back and the examination report noted that the Veteran "occasionally has radiating pain down his left leg which is associated with numbness in the posterior aspect of the thigh and the top of his left big toe."  Upon examination, sensation was noted to be intact to the lower extremities.  An impression was noted of degenerative changes in lumbar spine.

Also of record are various VA treatment records.  A May 2006 VA treatment note referenced a history or low back pain and that there was no radiation of pain.  Upon physical examination, sensations were noted to be intact and neurological was noted to be intact.  An impression was noted of a history of low back pain.  A January 2008 VA treatment note referenced cramps in the legs.  A September 2008 VA treatment note referenced chronic low back pain and that there was no radiation of pain.  Upon physical examination, no focal neurological deficit was noted.  An impression was noted of low back pain.  An August 2009 VA treatment note referenced a complaint of chronic low back pain and of weakness in the left leg.  A November 2009 VA treatment note referenced chronic low back pain and upon physical examination, no focal neurological deficit was noted.  An April 2012 VA treatment note referenced paresthesia, while another April 2012 VA treatment note stated that the Veteran denied weakness or paresthesias.  The latter April 2012 VA treatment note also noted upon examination with respect to neurological "[g]rossly unremarkable."

Also of record, as referenced above, are extensive private medical records.  This included two letters from Dr. C.B.  One letter dated in January 2008 stated that the Veteran had been a patient of this provider since July 2007 and referenced a May 1988 back injury and stated that "[s]ince that time [the Veteran] has experienced low back pain with radiating pain into his legs."  A letter received in March 2012 was substantively similar, but noted that the Veteran had "experienced persistent low back pain, with radiating pain down his legs" since the May 1988 back injury.  

Also of record are multiple progress notes from Dr. S.T. dated from July 2010 to August 2012 (which were received in April 2013).  These progress notes are handwritten and difficult to read, but they variously referenced lower extremity symptomatology, to include numbness and tingling, as well as pain radiating to the lower extremities.  For example, a September 2011 note referenced an assessment of low back pain with radiation to the bilateral lower extremities.  

Also of record are multiple clinic notes from Dr. D.S.  These included a June 2002 note that included an assessment of "[l]ow back pain and left radiculopathy secondary to degenerative disc disease" and a December 2002 note that included an assessment of "[l]ow back pain with left radiculopathy/degenerative disk disease."  June 2003, December 2003, June 2004 and December 2004 notes included impressions of left leg pain or bilateral lower extremity pain, but not radiculopathy.  A February 2005 note included an impression "[c]hronic back pain with left lower extremity radiculopathy."  An October 11, 2005 note included impressions only related to the Veteran's back.  This was the most recent note of record from this provider.  The Board notes that in a July 2006 statement the Veteran stated that he "got two shots in my back July [] 2006 from Dr. [D.S.] for my back pain" (the Veteran also submitted a VA Form 21-4142 at the same time as this statement that stated that he was "still seeing Dr. [D.S.] for my back").  While records related to this appointment are not of record in that the records from Dr. D.S. were received in June 2006, the Veteran did not reference being treated or diagnosed with radiculopathy.

In review of the evidence, the Board notes that the evidence of record referenced lower extremity symptomatology prior to August 13, 2012 and that prior to the appeal period there were references to left lower extremity radiculopathy.  These records, however, were either prior to the appeal period (in regards to the references to left lower extremity radiculopathy) or did not document chronic manifestations sufficient to identify the disease entity of radiculopathy.  The Board finds that the August 13, 2012 DBQ was the first documentation of chronic manifestations sufficient to identify the disease entity of radiculopathy during the relevant appeal period (dating to October 26, 2005).  As noted, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  See 38 U.S.C.A. § 5110(a) (West 2014).  In this case, the Board finds that the facts found indicated that the first chronic manifestations sufficient to identify the disease entity of radiculopathy during the relevant appeal period were during the VA examination conducted on August 13, 2012.  
        
The Board has considered the Veteran's contentions.  It does not appear that he has made any specific arguments with respect to a particular effective date sought for entitlement to service connection for radiculopathy of the lower extremities.  As discussed above, the Veteran did generally reference that he first filed a claim in October 2005.  As to the radiculopathy effective date claims, as explained above, the determinative issue was not when he filed a claim, but rather when the facts found during the appeal period indicated chronic manifestations sufficient to identify the disease entity of radiculopathy.  As noted, the Board has found that this date was August 13, 2012.  As such, while the Board has considered the Veteran's contentions, an earlier effective date is not warranted for this claim.    
In sum, the Board finds that the facts found indicated that the first chronic manifestations sufficient to identify the disease entity of radiculopathy during the relevant appeal period were during the VA examination conducted on August 13, 2012.  The Board thus concludes that the criteria for an effective date prior to August 13, 2012 for the grant of entitlement to service connection for radiculopathy of the lower extremities have not been met and to this extent the Veteran's claim is therefore denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).
 

ORDER

Entitlement to an earlier effective date of October 26, 2005, but no earlier, for the grant of service connection for sleep apnea is granted.

Entitlement to an earlier effective date of October 26, 2005, but no earlier, for the grant of service connection for degenerative disc disease of the lumbar spine is granted.

Entitlement to an earlier effective date of October 26, 2005, but no earlier, for the grant of service connection for osteoarthritis, right knee is granted.

Entitlement to an effective date prior to August 13, 2012 for the grant of entitlement to service connection for radiculopathy of the right lower extremity is denied.

Entitlement to an effective date prior to August 13, 2012 for the grant of entitlement to service connection for radiculopathy of the left lower extremity is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


